Case 1:20-cv-20812-KMW Document 59 Entered on FLSD Docket 11/16/2020 Page 1 of 2


           IN THE UNITED STATES DISTRICT COURT FOR4 THE SOUTHERN
                          DISTRICT COUNTY, FLORIDA

                                          GENERAL JURISDICTION DIVISION
                                          CASE NO.: 20-20812-CIV-WILLIAMS

  TERRA'S GARDEN LLC,
      Plaintiff,

  vs.

  CONTINENTAL CASUALTY COMPANY,
       Defendant.
  __________________________________________________/
                                   NOTICE OF FILING

        Plaintiff, Terra's Garden LLC, by and through undersigned counsel, give(s)

  notice of filing the following documents: Plaintiff’s Renewed Motion to Dismiss

  without Prejudice [D.E. 58]



                                CERTIFICATE OF SERVICE

        Plaintiff, Terra’s Garden, LLC by and through undersigned counsel, give(s)

  notice of filing the following documents: Plaintiff’s Renewed Motion to Dismiss

  without Prejudice.



                                      Respectfully submitted,

                                      INSURANCE LITIGATION GROUP, P.A.
                                      Attorney for      Plaintiff
                                      1500 NE 162nd Street
                                      Miami, Florida 33162
                                      Telephone: (786) 529-0090
Case 1:20-cv-20812-KMW Document 59 Entered on FLSD Docket 11/16/2020 Page 2 of 2




                                                   Facsimile: (866) 239-9520
                                                   E-Mail: service@ilgpa.com

                                                   By:        /s/ Jana A. Rauf,
                                                             JANA A. RAUF, ESQ.
                                                             FL Bar No. 79060




                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on November 16, 2020. I electronically filed the

  foregoing with the Clerk of the Court by using the CM/ECF System. I certify that

  the foregoing document is being served this day on all counsel of record identified

  on the below Service List, by Notices of Electronic Filing generated by CM/ECF.



                                               SERVICE LIST

  Morris   D.   Pataky,       Esq.,       CNA          COVERAGE               LITIGATION    GROUP,

  morris.pataky@cna.com donna.matesa@cna.com

  Jana A. Rauf, Esq. jana@ilgpa.com service@ilgpa.com




                    ILG File #: 13042   Claim #: 2RJ00239   Case #: 20-20812-CIV-WILLIAMS
